      Case 3:20-cv-01535-W-DEB Document 8 Filed 03/10/21 PageID.109 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY CAROLINO, et al.,                          Case No.: 3:20-cv-1535 W (DEB)
12                                    Plaintiffs,
                                                        ORDER GRANTING MOTION TO
13   v.                                                 DISMISS [DOC. 2] WITH LEAVE TO
14                                                      AMEND CERTAIN CLAIMS
     CITY OF SAN DIEGO, et al.,
15                                 Defendants.
16
17         Defendants City of San Diego, Jose Mendez and Brad Keyes move to dismiss and
18   strike. Plaintiffs Anthony Carolino and David Carolino have filed an opposition in which
19   they concede many of Defendants’ arguments, but seek leave to amend.
20         The Court decides the matter on the papers submitted and without oral argument.
21   See Civ. L.R. 7.1(d.1). For the following reasons, the Court GRANTS the motion [Doc.
22   2] WITH LEAVE TO AMEND as to certain claims.
23
24   I.    BACKGROUND
25         According to the Complaint, on August 24, 2019 at about 7:50 p.m., Rose Dawson
26   called 911 seeking assistance from the Psychiatric Emergency Response Team (“PERT”).
27
28

                                                    1
                                                                               20-cv-1535 W (DEB)
         Case 3:20-cv-01535-W-DEB Document 8 Filed 03/10/21 PageID.110 Page 2 of 6



 1   (Compl. [Doc. 1-3] ¶ 8.1) Dawson reported that her newphew, Dennis Carolino (the
 2   “Decedent”), was “off his medications and had thrown a brick at her.”2 (Id.)
 3            Approximately 30 minutes after the call, Defendant Officers Jose Mendez and
 4   Brad Keyes responded and met Dawson at the front of her house. (Compl. ¶ 9.) Dawson
 5   informed them that Dennis lived with her in a shed behind the house, was mentally ill and
 6   was off his medications. (Id.) The officers told Dawson that PERT had been called and
 7   was on its way. (Id. ¶ 10.) Rather than wait for PERT to arrive, the officers asked
 8   Dawson to show them where Dennis lived. (Id. ¶ 13.) She led them to the back of the
 9   house and pointed out the small shed where he lived. (Id.) At the time, it was dark and
10   the officers used thed their flashlights to shine a light on the door of the shed. (Id.) The
11   officers also told Dawson to stand behind them. (Id.)
12            Dennis, apparently blinded by the officers’ flashlights, exited the shed while
13   carrying what the officers believed was a shovel. (Compl. ¶15.) One of the officers
14   yelled at Dennis to “drop it,” but he did not. (Id.) One of the officers then fired his taser,
15   while the other officer fired six shots from his service revolver, killing Dennis. (Id. ¶ 16.)
16            On July 2, 2020, Dennis’s brothers, Anthony Carolino and David Carolino, filed
17   this lawsuit in the San Diego Superior Court asserting eight causes of action. Defendants
18   now move to dismiss the Complaint arguing (1) Plaintiffs lack standing and (2) the
19   Complaint fails to state a claim. Plaintiffs have filed an opposition in which they concede
20   to the merits of many of Defendants’ arguments and seek leave to amend.
21
22   II.      LEGAL STANDARD
23            “It is well settled that federal courts may act only in the context of a justiciable
24   case or controversy.” SEC v. Medical Committee for Human Rights, 404 U.S. 403, 407
25
26
     1
         The Complaint is attached as Exhibit 1 [Doc. 1-3] to the Notice of Removal [Doc. 1].
27
     2
      Generally, individuals are referred to by their last name. Because there are multiple members of the
28   Carolino family involved in this motion, they will be referred to by their first name.

                                                          2
                                                                                                20-cv-1535 W (DEB)
      Case 3:20-cv-01535-W-DEB Document 8 Filed 03/10/21 PageID.111 Page 3 of 6



 1   (1972) (quoting Benton v. Maryland, 395 U.S. 784, 788 (1969)). In order to invoke the
 2   jurisdiction of the federal courts, a plaintiff “must satisfy the case or controversy
 3   requirement of Article III by demonstrating his standing to sue at each stage of the
 4   litigation.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011)
 5   (citations omitted). To do so, “a plaintiff needs to provide only ‘a short and plain
 6   statement of the grounds for the court’s jurisdiction.’ The plaintiff must allege facts, not
 7   mere legal conclusions, in compliance with the pleading standards established by Bell
 8   Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and
 9   Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).” Leite v. Crane
10   Co., 749 F.3d 1117, 1121 (9th Cir. 2014) (citing Harris v. Rand, 682 F.3d 846, 850–51
11   (9th Cir. 2012)).
12          Standing requires: “(1) an ‘injury in fact’ suffered by the plaintiff; (2) a causal
13   connection between the injury and the defendant’s conduct; and (3) a likelihood that the
14   injury will be ‘redressed by a favorable decision.’” Civil Rights Educ. and Enforcement
15   Center v. Hospitality Properties Trust (“CREEC”), 867 F.3d 1093, 1098 (9th Cir. 2017)
16   (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). “A plaintiff has
17   sustained an injury in fact only if she can establish ‘an invasion of a legally protected
18   interest which is (a) concrete and particularized; and (b) actual or imminent, not
19   conjectural or hypothetical.” Id. (citing Lujan, 504 U.S. at 560)).
20
21   III.   DISCUSSION
22          A.    Standing - Survival Claims
23          Defendants argue Plaintiffs lack standing to pursue survival claims on behalf of the
24   Dennis. As Defendants point out, only the personal representative of the deceased may
25   pursue such claims. (P&A [Doc. 2-1] 4:24–7:24, citing Grant v. McAuliffe, 41 Cal.2d
26   859, 864 (1953).) Under California law, a survival action passes to the decedent’s
27   successor in interest and, therefore, may be commenced by the decedent’s personal
28   representative or, if none, by the decedent’s successor in interest.” Hayes v. County of

                                                    3
                                                                                    20-cv-1535 W (DEB)
         Case 3:20-cv-01535-W-DEB Document 8 Filed 03/10/21 PageID.112 Page 4 of 6



 1   San Diego, 736 F.3d 1223, 1229 (9th Cir. 2013). “Where there is no personal
 2   representative for the estate, the decedent’s ‘successor in interest’ may prosecute the
 3   survival action if the person purporting to act as successor in interest satisfies the
 4   requirements of California law…” Tatum v. City and County of San Francisco, 441 F.3d,
 5   1090, 1093 n2 (9th Cir. 2006). “The party seeking to bring a survival action bears the
 6   burden of demonstrating that a particular state’s law authorizes a survival action and that
 7   the plaintiff meets that state’s requirements for bringing a survival action.” Hayes, 736
 8   F.3d at 1228–29 (citation omitted).
 9           Here, the Complaint fails to explain how the Plaintiffs are the Dennis’s personal
10   representatives or successors in interest. Accordingly, Plaintiffs lack standing to pursue
11   survival claims. Moreover, as Defendants also point out, the Complaint fails to allege
12   exhaustion of any administrative remedies. For this additional reason, any survival
13   claims must be dismissed.
14           In their opposition, Plaintiffs contend they did not intend to pursue survival claims
15   and, therefore, do not seek leave to amend to allege standing for such claims. (Opp’n
16   [Doc. 5] 7:1–6.) In fact, Plaintiffs seek leave to amend to clarify that they are not
17   pursuing such claims.
18           Based on the foregoing, to the extent the Complaint asserted survival claims, they
19   are DISMISSED WITHOUT LEAVE TO AMEND. Plaintiffs are granted leave to
20   amend only to clarify they are not pursuing survival claims.3
21
22           B.     Standing - Wrongful Death Claims
23           Defendants argue Plaintiffs lack standing to pursue wrongful death claims. (P&A
24   8:1–18.) Under California law, a wrongful death action may be brought by the
25
26
27   3
      Defendants’ Reply also points out that Plaintiffs also failed to comply with California Code of Civil
     Procedure § 337.32. (Reply [Doc. 7] 3:12–24.) Because Plaintiffs have denied any intent to pursue
28   survival claims, Defendants’ argument is moot.

                                                         4
                                                                                            20-cv-1535 W (DEB)
     Case 3:20-cv-01535-W-DEB Document 8 Filed 03/10/21 PageID.113 Page 5 of 6



 1   decedent’s “heirs,” which means someone who was financially dependent on the
 2   decedent or the “decedent’s surviving spouse, domestic partner, children, and issue of
 3   deceased children, or, if there is no surviving issue of the decedent, the persons, including
 4   the surviving spouse or domestic partner, who would be entitled to the property of the
 5   decedent by intestate succession.” Cal.Civ.Proc.Code §§ 377.60(a) and (b).
 6         Plaintiffs are the Dennis’s brothers. Assuming the Dennis does not have a
 7   surviving spouse, domestic partner or children, Defendants argue his mother would be
 8   entitled to his property by intestate succession. (P&A 7:3–21.) Accordingly, Plaintiffs
 9   lack standing to pursue wrongful death claims.
10         Plaintiffs do not dispute that as currently pled, the Complaint fails to establish
11   standing. (Opp’n 7:7–19.) However, Plaintiffs seek leave to amend to clarify that
12   Dennis’s parents have died, and they are his only surviving heirs and beneficiaries. (Id.)
13   Accordingly, the Court will grant Plaintiffs leave to amend to cure the standing
14   deficiencies with respect to any wrongful death claims.
15
16         C.     Standing - Dawson’s Emotional Distress Claim.
17         The Fourth cause of action is for negligent infliction of emotional distress filed on
18   behalf of Rose Dawson. There are no allegations suggesting that Plaintiffs are her
19   personal representative, nor is there any indication why Plaintiffs believe they have
20   standing to assert claims on Dawson’s behalf.
21         In their opposition, Plaintiffs seek leave to amend to add Dawson as a named
22   plaintiff. (Opp’n 8:4–14.) Plaintiffs, however, fail to address Defendants’ contention
23   that Dawson has failed to exhaust administrative remedies. Accordingly, though the
24   Court will grant Plaintiffs leave to amend, they must address all of the deficiencies
25   identified in Defendants’ motion. In other words, Plaintiffs will not be given leave to
26   amend again in order to address the failure to exhaust administrative remedies.
27
28

                                                   5
                                                                                  20-cv-1535 W (DEB)
     Case 3:20-cv-01535-W-DEB Document 8 Filed 03/10/21 PageID.114 Page 6 of 6



 1   IV.   CONCLUSION & ORDER
 2         For the foregoing reasons, the Court finds Plaintiffs lack standing and, therefore,
 3   GRANTS Defendant’s motion [Doc. 2] as follows:
 4         1.    Plaintiffs’ survival claims are DISMISSED WITHOUT LEAVE TO
                 AMEND.
 5
 6         2.    Plaintiffs’ wrongful death claims are DISMISSED WITH LEAVE TO
                 AMEND.
 7
 8         3.    The claims for negligent infliction of emotional distress filed on behalf of
                 Rose Dawson is DISMISSED WITH LEAVE TO AMEND.
 9
10   Plaintiffs’ First Amended Complaint must be filed on or before March 24, 2021.
11
           IT IS SO ORDERED.
12
     Dated: March 10, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                                                                20-cv-1535 W (DEB)
